SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 30, 2010 ALLEGIANT PROFESSIONAL BUSINESS SERVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) NEVADA 333-135805 20-3336498 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 11838 Bernardo Plaza Ct. Suite 240 San Diego, CA 92128 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ISSUER TELEPHONE NUMBER) (858) 798-1620 [Missing Graphic Reference] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Officer Officer Resignation: Brian Bonar, President and a member of the Board of Directors of the Company has resigned as President effective December 1, 2010. Item 9.01Exhibits (b) Exhibit No. Exhibit 17 Resignation of Brian Bonar SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ David Goldberg November 30, 2010 David Goldberg Chief Executive Officer Chairman of the Board of Directors /s/ Brian Bonar November 30, 2010 Brian Bonar Director /s/ John Capezzuto December 30, 2010 John Capezzuto Director
